UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 23, 2010 Casey’s General Stores, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-34700 Iowa (State or other jurisdiction of incorporation) 42-0935283 (IRS Employer Identification No.) One Convenience Blvd. P.O. Box 3001 Ankeny, IA 50021 (Address of principal executive offices, including zip code) (515) 965-6100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2010 annual meeting of shareholders of Casey’s General Stores, Inc. (“Casey’s” or the “Company”) was held on September 23, 2010.The final voting results for each of the proposals submitted to a vote of the shareholders are set forth below. (1)Election of Directors.Casey’s shareholders elected the nominees of Casey’s to the Board of Directors by the following vote: Nominees of Casey’s Name Votes For Votes Withheld Robert J. Myers Kenneth H. Haynie Johnny Danos William C. Kimball Diane C. Bridgewater Jeffrey M. Lamberti Richard A. Wilkey H. Lynn Horak Nominees of Alimentation Couche-Tard Inc. (“Couche-Tard”) Name Votes For Votes Withheld Howard W. Bates Hugh L. Cooley G. Terrence Coriden Mickey Kim D.O. Mann Kevin J. Martin David B. McKinney Marc E. Rothbart (2) Ratification of the Appointment of KPMG LLP as the Independent Auditors of the Company for the Fiscal Year Ending April 30, 2011. Casey’s shareholders approved the proposal by the following vote: Votes For Votes Against Abstentions (3) Couche-Tard Proposal to Repeal Any New Bylaws or Amendments to the Casey’s Second Amended and Restated Bylaws Adopted by the Casey’s Board of Directors, Without Shareholder Approval, After June 10, 2009 Through the Date of the Annual Meeting of Shareholders.Casey’s shareholders rejected the proposal by the following vote: Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CASEY'S GENERAL STORES, INC. Date: September 29, 2010 By: /s/Robert J. Myers Name: Robert J. Myers Title: President and Chief Executive Officer
